Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 1 of 10 Page ID #:87




  1
      Stephen M. Doniger, Esq. (SBN 179314)
      stephen@donigerlawfirm.com
  2   Scott A. Burroughs, Esq. (SBN 235718)
  3
      scott@donigerlawfirm.com
      Trevor W. Barrett, Esq. (SBN 287174)
  4   tbarrett@donigerlawfirm.com
  5
      DONIGER/BURROUGHS
      603 Rose Avenue
  6   Venice California 90291
  7
      Telephone: (310) 590-1820

  8   Attorneys for Plaintiff
  9
                            UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11

 12   TODD BIGELOW, an individual,                   Case No.: 2:21-cv-01806-SB-MRW
                                                     Hon. Stanley Blumenfeld, Jr. Presiding
 13

 14   Plaintiff,                                     PLAINTIFF’S FIRST AMENDED
                                                           COMPLAINT FOR:
 15
      v.                                             1. COPYRIGHT INFRINGEMENT
 16                                                  2. VIOLATIONS OF THE
 17   FLYOVER MEDIA, LLC, a Wyoming                     DIGITAL MILLENNIUM
      Limited Liability Company; WNET                   COPYRIGHT ACT (17 U.S.C.
 18   SPOTLIGHT LLC, a Delaware limited
                                                        §1202)
 19   liability company, d/b/a “NJSpotlight.com”;
      SCITUS ACADEMICS, LLC, a Delaware
 20   Limited Liability Company; and DOES 1            Jury Trial Demanded
 21   through 10,
 22   Defendants.
 23

 24

 25         TODD BIGELOW, by and through her undersigned attorneys, hereby prays to
 26   this honorable Court for relief based on the following:
 27

 28

                                                 1
                                      FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 2 of 10 Page ID #:88




  1                              JURISDICTION AND VENUE
  2          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
  3   seq.
  4          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
  5   (a) and (b).
  6          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
  7   in that this is the judicial district in which a substantial part of the acts and omissions
  8   giving rise to the claims occurred.
  9                                          PARTIES
 10          4. Plaintiff TODD BIGELOW (“BIGELOW” or “Plaintiff”) is an individual
 11   residing in West Hills, California.
 12          5. Plaintiff is informed and believes and thereon alleges that Defendant
 13   FLYOVER MEDIA, LLC (“FLYOVER”) is a Wyoming limited liability company
 14   with its primary place of business located at 125 North Market Street, Suite 1605,
 15   Wichita, Kansas 67202, and the owner of the website https://nationalfile.com/.
 16   Further, FLYOVER is doing business in and with the state of California.
 17          6. Plaintiff is informed and believes and thereon alleges that Defendant
 18   WNET SPOTLIGHT LLC, doing business as “NJSpotlight.com” (“NJ Spotlight”) is
 19   a Delaware limited liability company with its primary of place of business located at
 20   825 8th Avenue, 14th Floor, New York, New York 10019, and is doing business in
 21   and with the state of California. Plaintiff is informed and believes and thereon
 22   alleges that NJ Spotlight owns and operates the website https://njspotlight.com.
 23          7. Plaintiff is informed and believes and thereon alleges that Defendant
 24   SCITUS ACADEMICS, LLC (“SCITUS”) is a Delaware limited liability company
 25   with its primary place of business located at 3 Germany Drive, Suite 4-4314,
 26   Wilmington, Delaware 19804; and is doing business in and with the state of
 27   California.
 28

                                                  2
                                       FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 3 of 10 Page ID #:89




  1         8. Plaintiff is informed and believes and thereon alleges that Defendants
  2   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
  3   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
  4   or have engaged in one or more of the wrongful practices alleged herein. The true
  5   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
  6   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
  7   by such fictitious names, and will seek leave to amend this Complaint to show their
  8   true names and capacities when same have been ascertained.
  9         9. Plaintiff is informed and believes and thereon alleges that at all times
 10   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 11   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 12   at all times acting within the scope of such agency, affiliation, alter-ego relationship
 13   and/or employment; and actively participated in or subsequently ratified and/or
 14   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
 15   circumstances, including, but not limited to, full knowledge of each violation of
 16   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
 17            CLAIMS RELATED TO THE SUBJECT PHOTOGRAPH A
 18         10. BIGELOW owns the original photograph shown below (the “Subject
 19   Photograph A”) which was registered with the United States Copyright Office on
 20   April 28, 2015 under Registration Number VA 1-964-979:
 21   //
 22   //
 23   //
 24   //
 25   //
 26   //
 27   //
 28

                                                 3
                                      FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 4 of 10 Page ID #:90




  1                                 Subject Photograph A
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13
           11. Plaintiff is informed and believes and thereon alleges that following its

 14
      publication and display of the Subject Photograph A, FLYOVER, SCITUS, DOE

 15
      Defendants, and each of them used the Subject Photograph A without Plaintiff’s

 16
      authorization for commercial purposes in various ways, including, but not limited to,

 17
      on the websites https://nationalfile.com/ and https://scitusacademics.com/.

 18        12. A screen capture of said use is set forth hereinbelow:
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                4
                                     FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 5 of 10 Page ID #:91




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12            CLAIMS RELATED TO THE SUBJECT PHOTOGRAPH B
 13        13. BIGELOW owns the original photograph shown below (the “Subject
 14   Photograph B”) which was registered with the United States Copyright Office on
 15   April 14, 2016 under Registration Number VA 2-003-364:
 16                                Subject Photograph B
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              5
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 6 of 10 Page ID #:92




  1
            14. Plaintiff is informed and believes and thereon alleges that following its

  2
      publication and display of the Subject Photograph B, NJ Spotlight, DOE Defendants,

  3
      and each of them used the Subject Photograph B without Plaintiff’s authorization for

  4
      commercial purposes in various ways, including, but not limited to, on the website

  5
      https://njspotlight.com/.

  6         15. A screen capture of said use is set forth hereinbelow:
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19             CLAIMS RELATED TO THE SUBJECT PHOTOGRAPH C
 20         16. BIGELOW owns the original photograph shown below (the “Subject
 21   Photograph C”) which was registered with the United States Copyright Office on
 22   April 14. 2016 under Registration Number VA 2-003-364:
 23   //
 24   //
 25   //
 26   //
 27   //
 28

                                                 6
                                      FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 7 of 10 Page ID #:93




  1                                 Subject Photograph C
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11        17. Plaintiff is informed and believes and thereon alleges that following its
 12   publication and display of the Subject Photograph C, NJ Spotlight, DOE Defendants,
 13   and each of them used the Subject Photograph C without Plaintiff’s authorization for
 14   commercial purposes in various ways, including, but not limited to, on the website
 15   https://njspotlight.com.
 16        18. A screen capture of said use is set forth hereinbelow:
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                7
                                     FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 8 of 10 Page ID #:94




  1                              FIRST CLAIM FOR RELIEF
  2             (For Copyright Infringement - Against All Defendants, and Each)
  3         19. Plaintiff repeats, realleges and incorporates herein by reference as though
  4   fully set forth the allegations contained in the preceding paragraphs of this
  5   Complaint.
  6         20. Plaintiff is informed and believes and thereon alleges that Defendants, and
  7   each of them, had access to the Subject Photograph A, Subject Photograph B, and
  8   Subject Photograph C (collectively, the “Subject Photographs”), including, without
  9   limitation, through Plaintiff’s website and social media accounts or viewing the
 10   Subject Photographs on third-party websites (e.g., Tumblr, Pinterest, etc.).
 11         21. Plaintiff is informed and believes and thereon alleges that Defendants, and
 12   each of them, used and distributed images of the Subject Photographs, and exploited
 13   said image in multiple website posts without Plaintiff’s authorization or consent.
 14         22. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 15   suffered damages in an amount to be established at trial.
 16         23. Due to Defendants’, and each of their, acts of copyright infringement as
 17   alleged herein, Defendants, and each of them, have obtained profits they would not
 18   otherwise have realized but for their infringement of the Subject Photographs. As
 19   such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
 20   attributable to the infringement of the Subject Photographs in an amount to be
 21   established at trial.
 22         24. Plaintiff is informed and believes and thereon alleges that Defendants, and
 23   each of them, have committed copyright infringement with actual or constructive
 24   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
 25   and continue to be, willful, intentional and malicious.
 26   //
 27   //
 28

                                                 8
                                      FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 9 of 10 Page ID #:95




  1                             SECOND CLAIM FOR RELIEF
  2   (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202 – Against
  3                                 All Defendants, and Each)
  4         25. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
  5   fully set forth, the allegations contained in the preceding paragraphs of this
  6   Complaint.
  7         26. Plaintiff is informed and believes and thereon alleges that Defendants, and
  8   each of them, violated 17 U.S.C. §1202(b) by intentionally removing and/or altering
  9   the copyright management information on the copy of at least one Subject
 10   Photograph (“Mislabeled Copy”), and distributing copyright management
 11   information for the Mislabeled Copy with knowledge that the copyright management
 12   information had been removed or altered without authority of the copyright owner or
 13   the law, and distributing and publicly displaying the Mislabeled Copy, knowing that
 14   copyright management information had been removed or altered without authority of
 15   the copyright owner or the law, and knowing, or, with respect to civil remedies under
 16   section 1203, having reasonable grounds to know, that the conduct would induce,
 17   enable, facilitate, or conceal an infringement of any right under this title.
 18         27. Plaintiff is informed and believes and thereon alleges that Defendants, and
 19   each of them, knowingly removed and altered the copyright management
 20   information on the Mislabeled Copy.
 21         28. The above conduct is in violation of the Digital Millennium Copyright Act
 22   and exposes Defendants, and each of them, to additional and enhanced common law
 23   and statutory damages and penalties pursuant to 17 U.S.C. § 1203 and other
 24   applicable law.
 25         29. Plaintiff is informed and believes and thereon alleges that Defendants, and
 26   each of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
 27   and Plaintiff resultantly seeks enhanced damage and penalties.
 28

                                                  9
                                      FIRST AMENDED COMPLAINT
Case 2:21-cv-01806-SB-MRW Document 20 Filed 05/04/21 Page 10 of 10 Page ID #:96




  1                                 PRAYER FOR RELIEF
  2         Wherefore, Plaintiff prays for judgment as follows:
  3            a. That Defendants—each of them—and their respective agents and
  4               servants be enjoined from importing, manufacturing, distributing,
  5               offering for sale, selling or otherwise trafficking in any product that
  6               infringes Plaintiff’s copyrights in the Subject Photographs;
  7            b. That Plaintiff be awarded all profits of Defendants, and each of them,
  8               plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
  9               or, if elected before final judgment, statutory damages as available under
 10               the Copyright Act, 17 U.S.C. § 101 et seq.;
 11            c. That Plaintiff be awarded its attorneys’ fees as available under the
 12               Copyright Act U.S.C. § 101 et seq.;
 13            d. That Plaintiff be awarded pre-judgment interest as allowed by law;
 14            e. That Plaintiff be awarded the costs of this action; and
 15            f. That Plaintiff be awarded such further legal and equitable relief as the
 16               Court deems proper.
 17         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 18   38 and the 7th Amendment to the United States Constitution.
 19
      Dated: May 4, 2021                     DONIGER/BURROUGHS
 20

 21
                                             By:      /s/ Scott Alan Burroughs
                                                      Scott Alan Burroughs, Esq.
 22                                                   Trevor W. Barrett, Esq.
 23
                                                      Attorneys for Plaintiff

 24

 25

 26

 27

 28

                                                 10
                                      FIRST AMENDED COMPLAINT
